Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 2/18/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 2-12, 17-18, 21-27 are pending and are presented for examination.   Claims 2 and 22 (new) are independent claims.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered. 
This office action is non-final based on new ground of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-12, 17-18, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2 and 22 recite such that the damping unit fixed to either the carrier or the base is configured to dampen oscillations of the carrier or the base stimulated by the actively controllable.  
“damping unit”.  One of damper design as in specification is “a solid mass”.   It’s is a science and a fact that a unit in more mass has less time to damp oscillation than a unit in less mass.  It is a kind of additional mass compared to a unit having less mass.  Any one can claim any a part of mass as a damping mass such as references in PTO-892.  Thus, said damping unit is vague and not yet defined.  
Applicant discloses an element (100, e.g., Fig. 8) and calls it a damping unit.  Since it is a mass, it can be working as a damper.  It is still intended use.  Other one can call it different name.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 (USPQ2d 1647 1987).  
“oscillations of the carrier or the base”.   When a design option in either Fig. 11 or Fig. 12 referred, spring 140 causes an oscillation by vibrational force.  In this design, damper elements are both of 112 (mass) and 130 (damper).  The claims do not describe this.  See Fig. 1.  Translation motion or vibration of carrier or base would not be oscillation as recognized by ordinary skills in the art.  Thus, said oscillation has not yet been defined and it is vague which has been pointed out.  

    PNG
    media_image1.png
    225
    510
    media_image1.png
    Greyscale

As for claims 6 and 22, the claims recite “wherein the damping unit has a housing, in an interior of which a damping mass is arranged, wherein the damping mass is movably mounted relative to the housing”.   The claims require that the damping unit fixed to either the carrier or the base is configured to dampen oscillations of the carrier or the base stimulated by the actively controllable.  When the mass is movably mounted, vibration could be increased and oscillation would not be damped.  It is vague and indefinite which feature being pointed.  

Claim 23 recites as below.  It is vague and indefinite.  (1) underlined part is either typo-error or incomplete sentence.  (2) said “the inner wall” is lack of antecedent basis: unknown which of inner wall.  

    PNG
    media_image2.png
    90
    659
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102/103

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Habermann (US 4244629 A), or alternatively, under 35 U.S.C. 103 as being unpatentable over Habermann (US 4244629 A).  


a base (1, Fig. 3) and a carrier (2) which is movable relative to the base, magnetic bearings (magnetic bearings 6, 7) for contactlessly holding the carrier at the base such that the carrier can be displaced in a transport direction, wherein at least two of the magnetic bearings are configured as actively controllable magnetic bearings (Fig. 3), and
at least one damping unit (3, 4, 5), which is fixed to the carrier and is configured to dampen oscillations of the carrier stimulated by the actively controllable magnetic bearings, or which is fixed to the base and is configured to dampen oscillations of the base stimulated by the actively controllable magnetic bearings (explicit and/or inherent, intended use.  C.1, L.5-10, etc.).  Further note that controlling action of magnetic bearings inherent to produce an oscillation – second order motion dynamic.  Habermann discloses work for both cases.  Alternatively, it would have been obvious controlling action of magnetic bearings inherent to produce an oscillation.  

Claim Rejections - 35 USC § 103
Claims 2-5, 9-12, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fradella (US 6794777 B1).  

As for claim 2, Fradella discloses an apparatus for at least one of holding, positioning and moving an object, having

at least one damping unit (radial electromagnet magnet bearings, either at upper side 20, 22 or lower side 80) [abstract, etc.], which is fixed to the carrier and is configured to dampen oscillations of the carrier stimulated by the actively controllable magnetic bearings, or which is fixed to the base and is configured to dampen oscillations of the base stimulated by the actively controllable magnetic bearings. 
The radial bearings has solid mass.  Hence, compared without having the radial bearings, the radial bearings increases mass and therefore acts as a damper.  
Radial bearing is supposed to regulate radial oscillation.  This radial oscillation can be occurred during process of the axial magnetic bearings.  Hence, the radial magnetic bearings act as a damper, an controllable and active damper.  
Thus, either by one of above, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the apparatus for precession control.     

As for claim 3, Fradella discloses the apparatus according to claim 2, wherein the damping unit (said radial electromagnet magnet bearing) is fixed to the base (1) and is 
As for claim 4, Fradella discloses the apparatus according to claim 2, wherein the damping unit comprises a passive damper (core 21, 81 or opposite annular rotor steel) with a damping mass.
As for claim 5, Fradella discloses the apparatus according to claim 2, wherein the damping unit is configured as a vibration absorber [abstract, etc.].  
As for claim 9, Fradella discloses the apparatus according to claim 2, wherein the damping unit is arranged in a cavity of the carrier or in a cavity of the base, as it is in a cavity of the base.
As for claim 10, Fradella discloses the apparatus according to claim 2, wherein a plurality of damping units are spatially distributed on at least one of the carrier and the base (see upper and/or lower radial electromagnet magnet bearings). 
As for claim 11, Fradella discloses the apparatus according to claim 2, wherein the actively controllable magnetic bearings each have an electromagnetic actuator (18, 28), which is electrically controllable and magnetically interacting with a counterpart (opposite annular rotor steel), wherein said electromagnetic actuator can be actively controlled by an electronic unit for maintaining a specified distance between the base and the carrier (Fig. 2).  
As for claim 12, Fradella discloses the apparatus according to claim 2, wherein the damping unit is an active damping unit (by coils 20, 80) or a semi-active damping unit. 

As for claim 18, Fradella discloses the apparatus according to claim 5, wherein the vibration absorber has an absorber natural frequency (inherent).  Resonance frequency is design deterministic value.  The value, which is between 2 times and 8 times a fundamental frequency of the carrier, would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As for claim 21, Fradella discloses the apparatus according to claim 2, wherein the at least one damping unit is a vibration absorber with a moveably mounted damping mass.  A counterpart, i.e., opposite annular rotor steel, is a mass component of the damping units.  It is vibration absorber, i.e., damper by nature of mass. 

Claims 6-8 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Habermann (US 4244629 A) in view of SCHELDORF (US 2977043 A).  
As for claim 6, Habermann failed to teach the apparatus according to claim 2, wherein the damping unit has a housing, in an interior of which a damping mass is arranged, wherein the damping mass is movably mounted relative to the housing.   SCHELDORF teaches a damping unit (8, 9, Fig. 1) has a housing (9), in an interior of 

As for claim 22, Habermann discloses an apparatus for at least one of holding, positioning and moving an object, having
a base (1, Fig. 3) and a carrier (2) which is movable relative to the base, magnetic bearings (magnetic bearings 6, 7) for contactlessly holding the carrier at the base such that the carrier can be displaced in a transport direction, wherein at least two of the magnetic bearings are configured as actively controllable magnetic bearings (Fig. 3), and
at least one damping unit (3, 4, 5), which is fixed to the carrier and is configured to dampen oscillations of the carrier stimulated by the actively controllable magnetic bearings, or which is fixed to the base and is configured to dampen oscillations of the base stimulated by the actively controllable magnetic bearings (explicit and/or inherent, intended use.  C.1, L.5-10, etc.).  Further note that controlling action of magnetic bearings inherent to produce an oscillation.  
Habermann failed to teach wherein the damping unit has a housing, in an interior of which a damping mass is arranged, wherein the damping mass is movably mounted relative to the housing.  SCHELDORF teaches a damping unit (8, 9, Fig. 1) has a housing (9), in an interior of which a damping mass (8, having mass, weight) is arranged, wherein the damping mass is movably mounted relative to the housing (as 

As for claim 7, Habermann as modified discloses the apparatus according to claim 22, wherein SCHELDORF teaches a mounting of the damping mass (8) on the housing (9) has at least one of an elastically compressible damping element and an elastically deformable mounting element (8 is spring).  
As for claim 8, Habermann as modified discloses the apparatus according to claim 22, wherein SCHELDORF teaches the damping mass (spring 8) is arranged at a distance from an inner wall of the housing (see upper wall 10 of 9).  

As for claim 23, as best interpreted, Habermann as modified discloses the apparatus according to claim 8, wherein SCHELDORF teaches in a space (see upper wall 10 of 9) between the damping mass (8) and the inner wall an elastically compressible damping element (spring housing 9) is arranged.
As for claim 24, as best interpreted, Habermann as modified discloses the apparatus according to claim 23, wherein SCHELDORF teaches in an uncompressed initial state (Fig. 1) , the elastically compressible damping element (8) has an outer dimension which is greater than or equal to the distance between the inner wall and the damping mass. 

As for claim 26, Habermann as modified discloses the apparatus according to claim 22, wherein Habermann teaches the actively controllable magnetic bearings (6, 7) each have an electromagnetic actuator, which is electrically controllable and magnetically interacting with a counterpart, wherein said electromagnetic actuator can be actively controlled by an electronic unit (control circuit 11) for maintaining a specified distance between the base and the carrier.

Claim Objections
Claims 6 and 22 are objected to because of they are identical.  Claim 22 is new but it is same and duplication as claim 6.   One must be deleted.   Appropriate correction is required. 

Claim 6
Claim 22
2.    (Previously Presented) An apparatus for at least one of holding, positioning and moving an object, having
a base and a carrier which is movable relative to the base, magnetic bearings for contactlessly holding the carrier at the base such that the carrier can be 
at least one damping unit, which is fixed to the carrier and is configured to dampen oscillations of the carrier stimulated by the actively controllable magnetic bearings, or which is fixed to the base and is configured to dampen oscillations of the base stimulated by the actively controllable magnetic bearings. 
 
6.    (Previously Presented) The apparatus according to claim 2, wherein 
the damping unit has a housing, in an interior of which a damping mass is arranged, wherein the damping mass is movably mounted relative to the housing.

for at least one of holding, positioning and moving an object, having
a base and a carrier which is movable relative to the base, magnetic bearings for contactlessly holding the carrier at the base such that the carrier can be 
at least one damping unit, which is fixed to the carrier and is configured to dampen oscillations of the carrier stimulated by the actively controllable magnetic bearings, or which is fixed to the base and is configured to dampen oscillations of the base stimulated by the actively controllable magnetic bearings, 


wherein 
the damping unit has a housing, in an interior of which a damping mass is arranged, wherein the damping mass is movably mounted relative to the housing. 


Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/JOHN K KIM/           Primary Examiner, Art Unit 2834